DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on August 11, 2022:
Claims 1-16 are pending;
The claim objection and 112 rejections have been withdrawn in light of the amendment;
The double patenting rejection has been withdrawn.
Double Patenting
The Examiner agrees with Applicant’s statement regarding the prior double patenting rejection.  In addition, it is noted that the related Application of note 16/847,572, includes a Terminal Disclaimer therein (approved). 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the solid electrolyte composition of claims 1-13 or the solid electrolyte sheet of claims 14-16.
In all instances the electrolyte composition and solid electrolyte containing sheet both claim an inorganic solid electrolyte (A), binder (B) and dispersion medium (C), wherein the binder (B) includes a first binder (B1) that precipitates by a centrifugal separation process and a second binder (B2) that does not precipitate by the centrifugal separation process, the centrifugal separation process being performed in the dispersion medium (C) at a temperature of 25°C at a centrifugal force of 610000 G for 1 hour, and
a content X of the first binder (B1) and a content Y of the second binder (B2) satisfy the following expression by mass,
0.01 < Y/(X+Y)<0.10.
None of the cited prior art of record reasonably teach the electrolyte having the first and second binders B1 and B2 meeting the limitations corresponding to the two binders.  The binder is held to be a novel feature of the instant invention and allowable over the cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGG CANTELMO/Primary Examiner, Art Unit 1725